IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20033
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GANTRY LADREW UTLEY,

                                         Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-96-CR-74-5
                       - - - - - - - - - -
                         December 2, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Gantry Ladrew Utley appeals his conviction and sentence for

aiding and abetting the possession of cocaine with intent to

distribute on March 11, 1996, in violation of 21 U.S.C.

§ 841(a)(1) and 18 U.S.C. § 2.   The evidence was not insufficient

to support the conviction.   See United States v. El-Zoubi, 993

F.2d 442, 445 (5th Cir. 1993); United States v. Bermea, 30 F.3d

1539, 1551 (5th Cir. 1994); United States v. Gonzales, 121 F.3d

928, 936 (5th Cir. 1997), cert. denied, 118 S. Ct. 726 (1998).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-20033
                               -2-

The jury was free to infer from taped telephone calls involving

Utley, as interpreted by Utley’s codefendant and cousin, that he

was directly involved in the March 11, 1996, transaction and that

he sought by his actions to make it succeed.   See Gonzales, 121

F.3d at 936.

     AFFIRMED.